Case 1:19-mj-00778-JO Document 11 Filed 12/11/19 Page 1 of 1 PagelD #: 28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
APPLICATION AND
ORDER OF EXCLUDABLE DELAY

-\y-

Piwae Chad harry Case No. [F- U- 198

 

The ae ‘ore of America and the defendant hereby jointly request that the time period from
Dersac ld to bowy 2 A®hO be excluded from the computation of the time period within which

(><) an information or indictment must be filed, or (XW)
( ) _ trial of the charges against defendant must commence. (XC)

The parties seek the exclusion of the foregoing period because

(>) _ they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion of time in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial ,

( ) they need additional time to prepare for trial due to the complexity of case,

kl

The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to that Act; and Rule 50(b) of the Federal Rules of Criminal Procedure, The defendant
understands that he/she has a right to be tried before a jury within a specified time not counting periods excluded.

(asta, (1,28 [AY

we. For/U.S. Attorney, E.D.NA

Counsel for Defendant

 

The joint application of the United States of America and the defendant having been heard at a proceeding
on the date below, the time period from December I, A014 to Tana 3) HO 4D is hereby excluded in
computing the time within which (>4, an fnformation or indictment must be filed or( ) trial must commence. The
Court finds that this exclusion of time serves the ends of justice and outweigh the interests of the public and the

defendant in a speedy trial for the reasons discussed on the record and because

( ) given the reasonable likelihood that ongoing plea negotiations will result in a disposition of this case
without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.

SO ORDERED.

Dated: Brooklyn, N.Y

fel n 20 47_

Z

—Tnited States Magistrate Judge /
